             Case 1-19-43237-ess         Doc 13     Filed 09/19/19     Entered 09/20/19 00:19:56

                                      United States Bankruptcy Court
                                      Eastern District of New York
In re:                                                                                  Case No. 19-43237-ess
Raymond T Johnson,, II                                                                  Chapter 7
Vanessa M Johnson
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0207-1           User: admin                  Page 1 of 2                   Date Rcvd: Sep 17, 2019
                               Form ID: 318DF7              Total Noticed: 42


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 19, 2019.
db/jdb          Raymond T Johnson,, II,    Vanessa M Johnson,     218 Montreal Ave,
                 Staten Island, NY 10306-3910
smg            +NYC Department of Finance,    345 Adams Street,     Office of Legal Affairs,
                 Brooklyn, NY 11201-3739
smg            +NYS Unemployment Insurance,     Attn: Insolvency Unit,    Bldg. #12, Room 256,
                 Albany, NY 12240-0001
9563221         Citi,   PO Box 6190,    Sioux Falls, SD 57117-6190
9563222         Citibank/the Home Depot,    Attn: Recovery/Centralized Bankruptcy,      PO Box 790034,
                 Saint Louis, MO 63179-0034
9563224         Citicards Cbna,    PO Box 6217,    Sioux Falls, SD 57117-6217
9563225        +Costco Go Anywhere Citicard,     Citicorp Credit Services/Centralized Ban,     PO Box 790040,
                 Saint Louis, MO 63179-0040
9563231         Nissan Motor Acceptance Corp,     PO Box 742657,    Cincinnati, OH 45274-2657
9563232         Nissan Motor Acceptance Corp/Infinity Lt,     Attn: Bankruptcy,     PO Box 660360,
                 Dallas, TX 75266-0360
9563234         Nissan-Infiniti LT,    Nissan Motor Acceptance Corp/Infinity,     PO Box 660360,
                 Dallas, TX 75266-0360
9563233         Nissan-Infiniti Lt,    PO Box 660366,    Dallas, TX 75266-0366
9563236         Pnc Bank,   Attn: Bankruptcy Department,     PO Box 94982,    Cleveland, OH 44101-4982
9563237        +Pnc Bank, N.A.,    1 Financial Pkwy,    Kalamazoo, MI 49009-8002
9563238         Sallie Mae Bank Inc,    PO Box 3229,    Wilmington, DE 19804-0229
9563239         Santander Bank,    Mail Code: MA1-MB3-01-21,     2 William T Morrissey Blvd,
                 Boston, MA 02125-3312
9563240         Santander Bank , NA,    PO Box 16255,    Reading, PA 19612-6255
9563241         Santander Bank NA,    PO Box 12646,    Reading, PA 19612-2646
9563235         paypal credit account,    PO Box 71202,    Charlotte, NC 28272-1202

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg            +E-mail/Text: nys.dtf.bncnotice@tax.ny.gov Sep 17 2019 18:45:03
                 NYS Department of Taxation & Finance,    Bankruptcy Unit,     PO Box 5300,
                 Albany, NY 12205-0300
smg            +E-mail/Text: ustpregion02.br.ecf@usdoj.gov Sep 17 2019 18:44:42
                 Office of the United States Trustee,    Eastern District of NY (Brooklyn Office),
                 U.S. Federal Office Building,   201 Varick Street, Suite 1006,      New York, NY 10014-9449
9563211         EDI: AMEREXPR.COM Sep 17 2019 22:33:00      Amex,    Correspondence/Bankruptcy,     PO Box 981540,
                 El Paso, TX 79998-1540
9563212         EDI: AMEREXPR.COM Sep 17 2019 22:33:00      Amex,    PO Box 297871,
                 Fort Lauderdale, FL 33329-7871
9563213         EDI: BANKAMER.COM Sep 17 2019 22:33:00      Bank of America,     PO Box 982238,
                 El Paso, TX 79998-2238
9563214         EDI: BANKAMER.COM Sep 17 2019 22:33:00      Bank of America,     Attn: Bankruptcy,    PO Box 982238,
                 El Paso, TX 79998-2238
9563215         EDI: TSYS2.COM Sep 17 2019 22:33:00      Barclays Bank Delaware,     Attn: Correspondence,
                 PO Box 8801,   Wilmington, DE 19899-8801
9563216         EDI: TSYS2.COM Sep 17 2019 22:33:00      Barclays Bank Delaware,     PO Box 8803,
                 Wilmington, DE 19899-8803
9563218         EDI: CAPITALONE.COM Sep 17 2019 22:33:00      Capital One Bank USA N,      15000 Capital One Dr,
                 Richmond, VA 23238-1119
9563217         EDI: CAPITALONE.COM Sep 17 2019 22:33:00      Capital One,     Attn: Bankruptcy,    PO Box 30285,
                 Salt Lake City, UT 84130-0285
9563219         EDI: CHASE.COM Sep 17 2019 22:33:00      Chase Card,    PO Box 15298,
                 Wilmington, DE 19850-5298
9563220         EDI: CHASE.COM Sep 17 2019 22:33:00      Chase Card Services,     Attn: Bankruptcy,    PO Box 15298,
                 Wilmington, DE 19850-5298
9563223         EDI: CITICORP.COM Sep 17 2019 22:33:00      Citicards Cbna,     Citi Bank,    PO Box 6077,
                 Sioux Falls, SD 57117-6077
9563229         EDI: DISCOVER.COM Sep 17 2019 22:33:00      Discover Financial,     Attn: Bankruptcy Department,
                 PO Box 15316,   Wilmington, DE 19850-5316
9563226         E-mail/Text: electronicbkydocs@nelnet.net Sep 17 2019 18:44:44
                 Department of Education/Nelnet,    Attn: Claims,    PO Box 82505,    Lincoln, NE 68501-2505
9563227         E-mail/Text: electronicbkydocs@nelnet.net Sep 17 2019 18:44:44        Dept of Education/Neln,
                 121 S 13th St,   Lincoln, NE 68508-1904
9563228         EDI: DISCOVER.COM Sep 17 2019 22:33:00      Discover Fin Svcs LLC,     PO Box 15316,
                 Wilmington, DE 19850-5316
9563230         EDI: NAVIENTFKASMSERV.COM Sep 17 2019 22:33:00       Navient,    Attn: Bankruptcy,    PO Box 9000,
                 Wilkes Barre, PA 18773-9000
9563243         EDI: RMSC.COM Sep 17 2019 22:33:00      Syncb/Toys ’R’ US,     Attn: Bankruptcy,    PO Box 965004,
                 Orlando, FL 32896-5004
9563242         EDI: RMSC.COM Sep 17 2019 22:33:00      Syncb/mc,    PO Box 965005,    Orlando, FL 32896-5005
9563244         EDI: CITICORP.COM Sep 17 2019 22:33:00      Thd/Cbna,    PO Box 6497,
                 Sioux Falls, SD 57117-6497
9563245         EDI: WFFC.COM Sep 17 2019 22:33:00      Wells Fargo Bank,     Attn: Bankruptcy Dept,    PO Box 6429,
                 Greenville, SC 29606-6429
                 Case 1-19-43237-ess              Doc 13        Filed 09/19/19          Entered 09/20/19 00:19:56




District/off: 0207-1                  User: admin                        Page 2 of 2                          Date Rcvd: Sep 17, 2019
                                      Form ID: 318DF7                    Total Noticed: 42


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
9563247         EDI: WFFC.COM Sep 17 2019 22:33:00     Wells Fargo Hm Mortgag,   8480 Stagecoach Cir,
                 Frederick, MD 21701-4747
9563246         EDI: WFFC.COM Sep 17 2019 22:33:00     Wells Fargo Bank Nv NA,   PO Box 31557,
                 Billings, MT 59107-1557
                                                                                            TOTAL: 24

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 19, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 17, 2019 at the address(es) listed below:
              Alan Nisselson    anisselson@windelsmarx.com,
               theston@windelsmarx.com;mcorwin@windelsmarx.com;n159@ecfcbis.com
              Kevin Zazzera    on behalf of Debtor Raymond T Johnson,, II kzazz007@yahoo.com
              Kevin Zazzera    on behalf of Joint Debtor Vanessa M Johnson kzazz007@yahoo.com
              Office of the United States Trustee   USTPRegion02.BR.ECF@usdoj.gov
                                                                                             TOTAL: 4
              Case 1-19-43237-ess                      Doc 13   Filed 09/19/19     Entered 09/20/19 00:19:56


Information to identify the case:
Debtor 1              Raymond T Johnson, II                                      Social Security number or ITIN   xxx−xx−0289
                      First Name   Middle Name    Last Name                      EIN   _ _−_ _ _ _ _ _ _
Debtor 2              Vanessa M Johnson                                          Social Security number or ITIN   xxx−xx−8476
(Spouse, if filing)
                      First Name   Middle Name    Last Name                      EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Eastern District of New York

Case number: 1−19−43237−ess



Order of Discharge and Final Decree                                                                               Revised: 12/15



IT IS ORDERED:
A discharge under 11 U.S.C. § 727 is granted to:

           Raymond T Johnson, II                                        Vanessa M Johnson
           aka Raymond Thomas Johnson, II                               aka Vanessa M Badolato




IT IS FURTHER ORDERED:

        • Alan Nisselson (Trustee) is discharged as trustee of the estate of the above−named debtor(s) and
          the bond is cancelled.

        • The Chapter 7 case of the above−named debtor(s) is closed.



                                                                     BY THE COURT

Dated: September 17, 2019                                            s/ Elizabeth S. Stong
                                                                     United States Bankruptcy Judge




                          SEE THE BACK OF THIS ORDER FOR IMPORTANT INFORMATION.




Official Form 318DF7                             Chapter 7 Order of Discharge and Final Decree                page 1
          Case 1-19-43237-ess          Doc 13     Filed 09/19/19       Entered 09/20/19 00:19:56


                             EXPLANATION OF BANKRUPTCY DISCHARGE
                                      IN A CHAPTER 7 CASE
      This court order grants a discharge to the person(s) named as the debtor(s). It is not a dismissal of
the case and it does not determine how much money, if any, the trustee will pay to creditors.

Collection of Discharged Debts Prohibited

      The discharge prohibits any attempt to collect from the debtor(s) a debt that has been discharged.
For example, a creditor is not permitted to contact a debtor by mail, phone, or otherwise, to file or continue
a lawsuit, to attach wages or other property, or to take any other action to collect a discharged debt from
the debtor(s). A creditor who violates this order can be required to pay damages and attorney's fees to the
debtor(s).

       However, a creditor may have the right to enforce a valid lien, such as a mortgage or security
interest, against the debtor's property after the bankruptcy, if that lien was not avoided or eliminated in the
bankruptcy case. Also, a debtor may voluntarily pay any debt that has been discharged.
Debts That are Discharged
        The chapter 7 discharge order eliminates a debtor's legal obligation to pay a debt that is discharged.
Most, but not all, types of debts are discharged if the debt existed on the date the bankruptcy case was
filed. (If this case was begun under a different chapter of the Bankruptcy Code and converted to chapter 7,
the discharge applies to debts owed when the bankruptcy case was converted.)

Debts That are Not Discharged

    Some of the common types of debts which are not discharged in a chapter 7 bankruptcy case are:

    a. Debts for most taxes;

    b. Debts incurred to pay nondischargeable taxes (in a case filed on or after October 17, 2005);

    c. Debts that are domestic support obligations;

    d. Debts for most student loans;

    e. Debts for most fines, penalties, forfeitures, or criminal restitution obligations;

    f. Debts for personal injuries or death caused by the debtor's operation of a motor vehicle, vessel, or
    aircraft while intoxicated;

    g. Some debts which were not properly listed by the debtor;

    h. Debts that the bankruptcy court specifically has decided or will decide in this bankruptcy case are
    not discharged;

    i. Debts for which the debtor has given up the discharge protections by signing a reaffirmation
    agreement in compliance with the Bankruptcy Code requirements for reaffirmation of debts;

    j. Debts owed to certain pension, profit sharing, stock bonus, other retirement plans, or to the Thrift
    Savings Plan for federal employees for certain types of loans from these plans (in a case filed on or
    after October 17, 2005).

        In addition, this discharge does not stop creditors from collecting from anyone else who is also
liable on the debt, such as an insurance company or a person who cosigned or guaranteed a loan.

      This information is only a general summary of the bankruptcy discharge. There are
exceptions to these general rules. Because the law is complicated, you may want to consult an
attorney to determine the exact effect of the discharge in this case.

Official Form 318DF7             Chapter 7 Order of Discharge and Final Decree                 page 2
